Citation Nr: 1040169	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  06-19 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a skin condition, claimed 
as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from July 
1963 to July 1967.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  


FINDING OF FACT

The Veteran's skin condition, to include dermatitis, is not due 
to in-service herbicide exposure or any other incident of his 
military service.


CONCLUSION OF LAW

A skin condition was not incurred in or aggravated by active 
service, nor may it be presumed to have incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 and 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, and 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent to 
the Veteran in November 2004, March 2006 and September 2009.  
Those letters advised the Veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of evidence. 
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b).   The 2006 and 2009 letters also explained how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

In this case, the Board concluded an examination was required 
under McLendon and, therefore, remanded the claim in August 2009 
to afford the Veteran an examination to support his claim.  The 
VA scheduled the Veteran for an examination in December 2009, but 
the Veteran failed to appear despite ample notification being 
sent to his last known address.  The Veteran has not since that 
time showed good cause or otherwise requested a new examination 
be scheduled.

The Board emphasizes the duty to assist is not a one-way street.  
If a veteran wishes to help in developing his claim, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining putative 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The Board further notes that the Veteran was informed, both in 
the August 2009 Board remand and in the December 2009 letter 
informing the Veteran of his upcoming examination, that his 
failure to appear for a VA examination may result in the denial 
of his claim.  38 C.F.R. § 3.655

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed to 
consider the merits of the claim.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

A "presumption" exists under the laws and regulations 
pertaining to Agent Orange exposure.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6) and 3.309(e).  That is, a disease 
associated with exposure to certain herbicide agents listed in 38 
C.F.R. § 3.309(e) will be considered to have been incurred in 
service under the circumstances outlined in that section, even 
though there is no evidence of such disease during the period of 
service.  A Veteran is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 1962 
and May 7, 1975 unless there is affirmative evidence to establish 
that the Veteran was not exposed to any such agent during that 
service.  See 38 U.S.C.A. § 1116(f).  

The only skin condition included on the list of diseases 
associated with Agent Orange exposure is chloracne.  See 38 
C.F.R. § 3.309(e).

In this case, the Veteran's DD-214 indicates the Veteran served 
in the Navy during the applicable time frame and received the 
"Vietnam Service Medal" (among other medals).  After some 
inquiry, the VA could not confirm the Veteran actually set foot 
in Vietnam, but there is confirmation the Veteran served in the 
official waters of Vietnam for some time period during his 
military service.

The Veteran maintains he was stationed aboard the USS Calvert, 
which anchored in Vietnam twice.  He claims he personally went 
ashore Da Nang on two occasions, to include watching a Bob Hope 
performance.  In support of his claim, he submitted numerous 
articles and statements from fellow servicemen supporting his 
contention that the ship anchored in Vietnam twice and that most 
of the crew went ashore.  There is also confirmation that Bob 
Hope indeed conducted a performance about the same time as the 
Veteran was in the official waters of Vietnam. 

Although the Veteran has spent much time trying to establish his 
exposure to Agent Orange in Vietnam, the Board concludes the 
question is not relevant to the claim at hand.  As will be 
discussed more thoroughly below, the presumption is inapplicable 
here because the Veteran is not diagnosed with chloracne and no 
medical professional has ever associated the Veteran's current 
skin condition with herbicide exposure or any other incident of 
his military service.  

In the absence of a presumption, in order to prevail on the issue 
of service connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet. App. 341, 346 (1999).

Again, the Veteran claims he has recurrent rashes ever since his 
military service and he feels this is related to herbicide 
exposure in Vietnam.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is competent 
to discuss his current pain and other experienced symptoms.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, 
however, competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence).

The Veteran's service treatment records indicate the Veteran was 
seen and treated specifically for a skin rash on one occasion in 
November 1964.  No diagnosis was rendered at that time, however, 
and the records are otherwise silent as to any complaints, 
treatments or diagnoses of a skin rash.  The Veteran was also 
seen numerous times to remove warts found on his hands and 
fingers.  Notations of liquid nitrogen being used to remove 
various warts found on his hands are noted in August 1965, 
October 1965, January 1967 and June 1967.  The Veteran July 1967 
separation examination, however, is silent as to any evidence of 
a chronic skin disorder.

Even if a chronic condition was not shown during service, service 
connection may be established under 38 C.F.R. § 3.303(b) by 
evidence of continuity of symptomatology or under 38 C.F.R. § 
3.303(d) if the evidence shows a disease first diagnosed after 
service was incurred in service.  The crucial inquiry, then, is 
whether the Veteran's current skin condition is related to in-
service skin treatment or Agent Orange exposure or any other 
incident in service.  The Board concludes it is not.

After service, the claims folder contains a significant amount of 
VA outpatient treatment records, but these records are scarce for 
complaints, treatment or diagnoses of a skin condition.  In 
August 2004, the Veteran was seen for complaints of a rash, which 
the Veteran treated with special shampoo and soap.  At that time, 
the Veteran was specifically complaining of a burning rash of the 
right arm and chest.  The VA physician diagnosed the Veteran with 
contact dermatitis on the chest and arm and probable seborrheic 
dermatitis on the face and scalp.

The Veteran was also afforded an Agent Orange protocol 
examination in September 2004 where the examiner noted a 
diagnosis of a rash, but further noted that the condition of 
"chloracne or other acneform disease consistent with chloracne" 
was the only skin condition presumptively associated with Agent 
Orange exposure.  The Veteran was not diagnosed with chloracne or 
other acneform disease at that time.

As indicated above, the VA attempted to schedule the Veteran a VA 
examination to ascertain whether the Veteran's dermatitis or any 
other skin disorder found could be related to the Veteran's in-
service treatment, herbicide exposure or any other incident of 
his military service.  The Veteran, however, failed to report for 
this examination.

As such, there simply is no medical professional that has linked 
a current skin disorder to the Veteran's military service.  While 
the Board has considered the Veteran's statement that he suffered 
with skin rashes since service, there simply is no medical 
evidence of a nexus of a current skin diagnosis to some incident 
of service.

In accordance with the recent decision of the United States Court 
of Appeals for the Federal Circuit in Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006), the Board concludes that the lay evidence 
presented by the Veteran concerning his continuity of symptoms 
after service is credible and ultimately competent, regardless of 
the lack of contemporaneous medical evidence.  However, the 
Veteran's claim fails based upon the lack of medical nexus 
associating his in-service skin treatment or claimed herbicide 
exposure to a current disability.  The provisions concerning 
continuity of symptomatology do not relieve the requirement that 
there be some evidence of a nexus to service.  For service 
connection to be established by continuity of symptomatology 
there must be medical evidence that relates a current condition 
to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
495-98 (1997).  In other words, even accepting the Veteran's 
contentions, no medical professional has ever linked his current 
dermatitis or any other skin disorder to any remote incident of 
service.

The Board concludes service connection must be denied.  As 
reflected by the discussion above, the preponderance of the 
evidence is against the Veteran's claims.  As such, the benefit-
of-the-doubt rule does not apply, and the claim for service 
connection for a skin condition must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a skin condition, claimed 
as due to herbicide exposure, is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


